Citation Nr: 1728954	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to June 1971, with service in the Republic of Vietnam from November 10, 1970 to June 10, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

In May 2013, the Veteran testified before the undersigned at the RO.  A transcript of this hearing has been associated with the claims file.  

This appeal was previously presented to the Board in October 2014, at which time it was remanded for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard for the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2016, the Board denied the claim for an increased rating for PTSD.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a December 2016 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's April 2016 decision and remanded the claim to the Board for further adjudication.

Furthermore, the Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  As the Veteran has submitted statements in March 2017 indicating that he was unemployable due to his service-connected PTSD, the Board has taken jurisdiction of such claim as part and parcel of the underlying claim for increased rating for service-connected PTSD.  As such, a claim for TDIU is listed on the front page of this decision. 

Additionally, in June 2017, the Board received additional evidence with a waiver of AOJ consideration.  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, anxiety, hypervigilance, nightmares and difficulty sleeping, flashbacks, intermittent impairment of recent and immediate memory and episodic suicidal and homicidal ideation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  The Veteran has not met the schedular threshold for a TDIU and is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.
CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.      §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, private examination report, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for PTSD and entitlement to a TDIU.

I.  Increased Rating Claim

The Veteran is currently in receipt of a rating of 50 percent for his PTSD.  He contends that such disability is more severe than the current assigned rating, and as such, an increased rating is warranted.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.       § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411, which provides evaluations pursuant to VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126 (a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter, 8 Vet. App. at 242.

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in March 2010, the amendments are not applicable.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

As indicated previously, the Veteran's PTSD has been assigned a 50 percent rating, effective June 25, 2008.  He alleges that such disability is more severe than the currently assigned rating and, therefore, warrants a higher initial rating.  The relevant evidence of record includes treatment records, VA examination reports, a private examination report, hearing testimony, and lay statements.

VA treatment notes from March 2002 to the present reflect that the Veteran attended group therapy sessions approximately one to two times a month and took prescribed medications.  The Veteran indicated that he had been married for more than 40 years and that they lived together and had a good marriage and relationship.  He reported that he had two adult children and 2 grandchildren who he saw often.  He reported that he spoke with his mother once a week, saw one of his brothers weekly and the other about once a month.  He reported that he saw his two sisters every few months.  The Veteran reported trouble sleeping and nightmares, and he indicated that he avoided crowds, but that he attended church regularly.  The Veteran denied suicidal or homicidal ideations, delusions or physical violence.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found. 

The VA social workers who coordinated the PTSD group noted that the Veteran was an active and cooperative participant in the sessions.  The social workers and examiners noted that the Veteran was consistently supportive of others in the group and tried hard to use positive coping skills.  The treatment notes showed that the Veteran often appeared anxious or depressed, but that he communicated effectively.  While GAF scores were not documented for each session, those reported reflected scores of 40 throughout the time the Veteran was a participant in the groups. 

A December 2006 VA treatment note indicated that the Veteran reported poor sleep, increased nightmares, increased anxiety during the day, outbursts of anger, difficulty with memories and thoughts of his tour in Vietnam.  The examiner found no evidence of any harmful ideation, plan or intent, but did note that the Veteran was anxious and irritable and that his mood and affect were depressed.  A GAF score of 40 was assigned.  

VA treatment notes in January 2008 and March 2009 indicated that the Veteran continued to report difficult sleeping and that he often awoke with a dry mouth.  The examiner noted that the Veteran's mood was depressed and that he continued to have periods of anxiety and irritability.  A GAF score of 40 was assigned.  

A July 2008 VA examination report reflected the Veteran's reports that he attended group therapy and took his prescribed medications to treat his PTSD.  He reported that therapy was effective and that his group was going well.  The Veteran reported that he was married and had a good relationship with his wife; he also reported occasional social relationships and that he enjoyed working on cars and gardening.  The Veteran reported no history of suicide attempts or a history of violence or assaultive behavior.  The Veteran reported symptoms of: recurrent and intrusive distressing recollections, avoidance of thoughts, feelings or conversation associated with his time in Vietnam, efforts to avoid activities, places or people that arouse recollections, a markedly diminished interest in participation in significant activities, feelings of detachment, restricted range of affect, difficulty falling and staying asleep, irritability and outbursts of anger, difficult concentrating, hypervigilance, and an exaggerated startle response.  

Upon examination, the examiner found the Veteran to be clean and neatly groomed.  The Veteran's psychomotor activity was unremarkable, his speech clear, and his attitude was cooperative and friendly.  The examiner found the Veteran's affect to be normal and his mood good.  The Veteran's attention was intact and he was able to do his serial 7's as well as spell a word forward and backward.  The Veteran was oriented to person, time and place.  The examiner found that the Veteran's thought process and content were unremarkable and he found no evidence of any delusions or hallucinations.  The examiner noted that the Veteran understood the outcome of his behavior and understood that he had a problem.  Furthermore, the examiner noted that the Veteran's intelligence was average, and he exhibited no inappropriate behavior.  The examiner noted that the Veteran interpreted proverbs appropriately and had no obsessive or ritualistic behavior.  The examiner found no evidence of panic attacks or homicidal or suicidal thoughts.  The Veteran's impulse control was good and he had no episodes of violence and was able to maintain his personal hygiene.  The examiner noted that the Veteran's remote and immediate memory were normal but that his recent memory was mildly impaired.  

The July 2008 examiner found the Veteran's PTSD symptoms to be frequent, chronic and moderate.  The examiner noted that the Veteran retired in 2002 as he was eligible by age or duration of work.  The examiner assigned a GAF score of 60.  The examiner found that the Veteran's PTSD did not cause total occupational and social impairment or deficiencies in most areas to include judgment, thinking, family relations, work, mood or school.  However, the examiner found that the Veteran's PTSD symptoms caused reduced reliability and productivity.  

A December 2010 VA treatment note reflected the Veteran's reports of continued difficulty sleeping.  The examiner noted that the Veteran's depressed mood was still present.  The Veteran reported that a friend from his time in Vietnam as well as another individual that he knew both previously killed themselves.  The Veteran indicated that they both left their families in a terrible state by their actions.  The examiner noted that the Veteran continued to have periods of anxiety and irritability but that he denied any harmful, ideation, plan or intent.  A GAF score of 40 was assigned. 

A January 2011 VA treatment note reflects that the Veteran shared with his PTSD group his solution for managing depression.  He reported walking in the woods and hunting helped him.  An April 2011 VA treatment note reflects the Veteran's reports of increased depression, mostly due to chronic pain and decline in physical abilities. 

A March 2012 VA treatment note reflects that the Veteran continued to have difficulty sleeping and that he had more intrusive thoughts about his military experience.  He reported that he saw things during the day that he formerly only saw at night.  He noted that he was still hyper vigilant, and had a low frustration tolerance.  The examiner found that the Veteran seemed less hopeful for improvement and that his mood was still depressed.  The Veteran again spoke of his friends that killed themselves over Christmas 2010 and noted that they both left their families in a terrible state, but the examiner noted that he seemed to elevate his deceased friends as they "took a better way out."  The examiner noted that the Veteran continued to have periods of anxiety and irritability but denied any harmful ideation, plan or intent.  A GAF score of 40 was assigned. 

A March 2012 VA examination report reflects the Veteran's reports that he lived with his wife of 43 years.  He noted that he saw his grown children often and that he had good relationships with his wife and children.  He further reported that he had some friends with whom, he and his wife socialized.  He reported that he attended church regularly and that he enjoyed gardening and working in his shop, but that it was becoming more difficult as a result of his arthritis and asthma.  He reported that he retired from the U.S. Postal Service in 2002 when he was eligible to do so by duration of work.  He reported that he had a shop where he did body work.  The Veteran' reported symptoms of depressed mood, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The Veteran also reported nightmares which occurred in response to triggers.  He also reported more memories and flashbacks since he was less physically active. 

The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was assigned. 

An April 2013 VA treatment note reflects the Veteran's reports of problems with mood lability, poor sleep and agitation.  During a mental status examination, the examiner noted that the Veteran was appropriately dressed for his age and neatly groomed.  His speech was regular, his tone was normal, and his language and diction were appropriate.  The Veteran's thought process was goal oriented.  The Veteran's recent and remote memory were good and his mood was depressed with a congruent mood.  The examiner noted no harmful ideation, plan or intent and no psychosis.  The examiner found that the Veteran was oriented to person, time, place and situation.  The examiner noted that the Veteran's attention and concentration were of an appropriate intensity and duration.  A GAF score of 40 was assigned.  

During the May 2013 Board hearing, the Veteran testified to his current symptoms and the repercussions that they caused.  The Veteran testified that his PTSD was manifested by nightmares, difficulty sleeping, heightened irritability, some social isolation, and avoidance of stimuli.  

A November 2014 VA disabilities benefits questionnaire (DBQ) for review of residuals of a traumatic brain injury (TBI), noted that the Veteran did not have a TBI.  However, the examiner noted that the Veteran reported complaints of mild memory loss, attention, concentration, or executive functions but that there was no objective evidence of such upon testing.  The Veteran claimed his short term memory was poor, in that he would forget what tools he put down.  The Veteran further reported that he suffered mild impaired judgment.  He noted that for complex or unfamiliar decisions, he was occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  The Veteran also reported that he did not like to meet strangers.  

Upon examination, while the Veteran reported poor sleep, the examiner found the Veteran was oriented to person, place, time and situation.  His motor activity, visual spatial orientation and consciousness were normal.  The examiner found that the Veteran was able to communicate and comprehend spoken and written language.  The examiner found that the Veteran did not have TBI diagnosis but that he did have a PTSD diagnosis.  Furthermore, the examiner found that the Veteran's noted and claimed symptoms were not the result of a TBI. 

A January 2015 VA examination report reflected the Veteran's reports that he had been prescribed medication for his condition, and that he continued to receive treatment for his condition through group therapy.  He complained of depressed mood, feelings of helplessness, hopelessness and worthlessness, irritability, anger, chronic sleep impairment, mild memory loss, disturbances of mood and motivation.  He complained of nightmares two or more nights a month and some intrusive thoughts.  The Veteran also reported mild generalized anxiety and a sense of restlessness.  The Veteran reported that he lived with his wife to whom he had been married to for 46 years.  He further noted that he saw his grown children and grandchildren regularly.  He also indicated that he spoke with his mother weekly and saw his siblings on a regular basis as well.  The Veteran reported good relationships with his family.  He also reported some friends from church with whom, he and his wife socialized.  The Veteran denied a history of suicide attempts or hospitalization for his PTSD. 

The examiner noted that the Veteran retired in 2002 due to eligibility by age and duration of work.  The Veteran reported that he enjoyed retirement and that he would have retired earlier if he could have.  However, he indicated that due to a decrease in his physical abilities he was enjoying retirement less.  The examiner found the Veteran's occupational and social impairment to be characterized with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 
Upon examination, the examiner noted that the Veteran was cleanly and casually dressed and well groomed.  The Veteran was alert, pleasant, and cooperative.  His affect was appropriately full in range and appropriate to thought content.  The Veteran's mood was "pretty good but tomorrow may be a different story."  The Veteran admitted to frequent mood swings.  His speech was unremarkable; his speed of thinking and responding was within normal limits.  His thought processes were logical and goal directed.  The examiner found no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  The Veteran's insight and judgment appeared adequate.  The Veteran was oriented to person, place and time.  He reported that his memory was not good and noted "I put stuff up and I can't find it."  He reported that he forgets what he entered a room to do or get.  The examiner found the Veteran's basic attention to be adequate and his concentration good for things he enjoys or finds interesting but otherwise his focus would drop.  The examiner found that the Veteran's motivation was low and that while he did not have any active suicidal plans or ideation, he did state "I don't feel like doing it today.  But after my buddy killed himself, I was mad at him.  I wrote him a letter.  I wanted to know why he did it like he did.  I thought he was a better man than that to do his family like that."  Furthermore, the examiner noted that suicidal ideation was occasional, that he did not have any specific plan or intent and stated that concern for his wife, children and grandchildren kept him from acting on any suicidal thoughts.  The Veteran also noted occasional thoughts of harming others when angered but that he would withdraw alone to avoid acting out inappropriately.  The examiner found no evidence of any hallucinations or delusions, or any overt or bizarre paranoid ideation.  As the examiner performed the exam according to the guidelines of the DSM-5 and not the DSM-IV, no GAF score was assigned. 

In a March 2017 statement, the Veteran indicated that he was unable to secure or maintain gainful employment due to his service-connected PTSD.  He stated that he left his position with the Post Office in 2002 where he had worked for approximately twenty years.  He stated that he retired as he had accrued enough time to be eligible for retirement and "could no longer handle the constant pressure of the job."  He further stated that his PTSD "greatly affected [his] ability to effectively work with [his] co-workers and handle interactions with authority figures."  He stated that he preferred to work alone as he got anxious when speaking with people.  He also noted that after he retired from the Post Office, he joined the Trinity Missionary Baptist Church as a deacon.  He had been a member of the church for over twenty years and was familiar with the community.  He worked two days a week during church services.  He stated that he worked as a deacon until February 2017, and was able to do such because of the position's "sheltered nature."  The Veteran stated that "[he] believe[d] that if the membership were larger or made up of strangers, or if the role required more than a day or two of work per week, [he] would not have been able to maintain [his] position."  He stated that he ultimately left his position "because of the grind of working two days per week became too much for [him] to handle."  He further stated that his PTSD affected his life as he only got three hours of uninterrupted sleep per night and experienced nightmares and depression.  The Veteran indicated that he occasionally isolated himself and would only leave his house for essentials.  He also noted that he experienced suicidal ideation and intrusive thoughts.  

In May 2017, the Veteran was interviewed over the phone by a private physician.  The examiner noted that the Veteran reported that he "was doing better than [he] deserve[d]."  The Veteran stated that approximately one year after his discharge from service, he "found his faith."  Furthermore, he reported that he continued to experience nightmares, intrusive thoughts, depression, and flashbacks.  He further noted that as a result of increased arthritic pain and asthma, he was less active and he experienced increased irritability, anger and low frustration tolerance.  He stated that he withdrew when he was "over-aroused or distressed."  

The examiner responded to the Veteran's representative's questions and noted that "it was at least as likely as not that the frequency, severity and duration of the Veteran's PTSD symptoms had caused occupational and social impairment, with deficiencies, especially in the areas of work, judgment, thinking and mood."  The examiner provided the rationale that the Veteran had not "enjoyed normal sleep" since his return from service, and that he experienced nightmares and hypervigilance.  Furthermore, the examiner noted that the Veteran's sleep problems persisted despite his use of a soporific.  The examiner further noted that the Veteran reported that he needed to stay busy in order for his mind not to wander or "go places where [he didn't] want it to go."  The examiner found that this was evidence of constant and persistent anxiety exacerbated by his retirement in 2002.  Furthermore, the examiner stated that while the Veteran's mental health conditions were well documented, the nature and extent of the level of anxiety that he experienced was "not fully appreciated and has been minimalized."  The examiner also opined that the Veteran would not be able to function independently, appropriately, or effectively emotionally/physically without the constant support and guidance of his wife.  Ultimately, the examiner noted that the Veteran's primary coping strategy was to withdraw, avoid, or disengage.  The examiner determined that the Veteran's impairments "would be consistent with those who demonstrate problematic coping with and difficulty adapting to, any stressful circumstances or instances that they perceive as stressful or over-arousing, including work or a work-like setting."

The examiner was further asked to opine on the Veteran's ability to secure or follow substantially gainful employment as a result of his service-connected PTSD.  Again, the examiner noted that the Veteran's primary coping strategy was to withdraw, avoid or disengage, and as such the examiner found that outside of the Veteran's structured and trusted, but limited number of supportive individuals with whom he felt comfortable, the Veteran was unable to adapt or adjust to the demands of new or different surroundings and rendered him unable to secure and follow substantially gainful employment.  

Following a review of the relevant evidence of record, which includes VA treatment, the Veteran's own statements and testimony, VA examination reports dated in July 2008, March 2012, November 2014 and January 2015, and the private examination report, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, anxiety, hypervigilance, nightmares and difficulty sleeping, flashbacks, and intermittent impairment of recent and immediate memory, and episodic suicidal and homicidal ideation without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, hypervigilance, nightmares and difficulty sleeping, flashbacks, and intermittent impairment of recent and immediate memory, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported during any of the examinations or throughout his VA treatment records.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Specifically, at the July 2008 and January 2015 VA examinations, it was described as unremarkable and clear and an April 2013 VA treatment note reflects that his speech was regular, his tone normal and his language and diction appropriate.  Likewise, the July 2008 and January 2015 VA examinations and the April 2013 treatment note reflect that the Veteran's thought process was logical and goal-directed and that the Veteran responded to questions without difficulty.  Additionally, throughout the Veteran's VA treatment notes, his speech was noted to be goal directed, normal and linear.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, while the Veteran did report anxiety and a depressed mood, the Veteran's treatment records do not note any panic attacks and certainly no instances that rise to the level of near-continuous attacks.  While the May 2017 private examiner indicated that the Veteran did experience "constant and persistent anxiety," he also noted that the Veteran had developed coping mechanisms to deal with such and that while such mechanisms were complicated by the Veteran's ailing physical condition, such physical ailments are not the result of his PTSD.  Furthermore, while the examiner believed that the extent of the Veteran's symptoms had not been fully document, he also noted that the Veteran was able to function independently in all activities of daily living.  Furthermore, while the May 2017 examiner indicated that the Veteran would not be able to function without the support of his wife, the Veteran's records and his own statements indicate that he worked around the house, in the yard and served as a deacon at his church, all without the constant aid of his wife.  And while depression was frequently documented, specifically in the Veteran's VA treatment notes and the March 2012 and January 2015 VA examinations, it was not noted to affect his ability to function independently, appropriately and effectively.  As such, these symptoms have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control.  In this regard, while the Veteran reported irritability and outbursts of anger during the July 2008 VA examination, the examiner found that the Veteran's impulse control was good and he had no episodes of violence.  And while the Veteran again reported irritability and frustration during the May 2017 examination, the examiner noted that such were the result of the Veteran's ailing physical condition specifically arthritis and asthma, which impacted the Veteran's ability for physical exertions, and that the Veteran found ways to cope with his mounting frustration.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal. 

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran is unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he had retired in 2002 due to age or duration of work eligibility, and subsequently worked until February 2017 as a deacon at his church.  While the July 2008 VA examiner found the Veteran's PTSD symptoms to be frequent, chronic, and moderate and the May 2017 private examiner found that the Veteran's coping mechanisms were "consistent with those who demonstrate problematic coping with and difficulty adapting to, any stressful circumstance or instances that they perceive as stressful or over-arousing," the March 2012 and January 2015 VA examiners noted that the Veteran's occupational and social impairment resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Furthermore, he was found to be functioning generally satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds the Veteran is able to adapt to stressful circumstances. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationships with his wife, children, grandchildren, mother and siblings during the course of this appeal.  Furthermore, the Veteran indicated that he and his wife socialized with some friends from church, and that he formed friendships with the members of his therapy group.  In addition, the Veteran indicated that not only had he been married to his wife for more than 46 years but that they had a good relationship.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypervigilance or a heightened startle response, nightmares, difficulty sleeping, and flashbacks.  See Mauerhan, supra; Vazquez-Claudio, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In reaching this decision, the Board observes that, during the course of the appeal, the Veteran has endorsed some episodic suicidal and homicidal ideation.  During the January 2015 VA examination, it was noted that the Veteran had occasional suicidal ideation but denied any specific plan or intent.  In addition, in his March 2017 statement, the Veteran further stated that he experienced suicidal ideation and intrusive thoughts but that he had no plan or intent to follow through.  Furthermore, the Veteran stated that his concern for his wife, children, and grandchildren kept him from acting on any suicidal thoughts.  The Veteran also reported that he was angry at his friends who had committed suicide as they left their families in horrible situations.  In addition, the Veteran reported occasional thoughts of harming others usually when angered but that he would withdraw alone to avoid acting inappropriately.  However, despite such reports, the January 2015 VA examiner still found that the Veteran's PTSD symptoms only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Board notes that suicidal ideation is a consideration when granting a 70 percent disability rating; however the Board also notes that throughout the appeal the Veteran has indicated his disdain and anger with his friends who have taken such actions and that he would not do such out of love and concern for his family.  The Veteran repeatedly denied suicidal and homicidal ideation, intent and plan throughout most of his treatment records and VA examinations.  

In addition, the Board notes that while the private May 2017 examiner found that "that it is at least as likely as not that the frequency, severity, and duration of the Veteran's PTSD symptomatology has caused occupational and social impairment, with deficiencies, especially in the areas of work, judgment, thinking, and mood," the Board finds that such is not in keeping with and outweighed by the remainder of the evidence of record.  Therefore, even when taking into consideration the Veteran's episodic suicidal and homicidal ideations and the May 2017 private examiner's opinion, the Board still finds that the Veteran's symptoms, when considering the record in its entirety and as a whole, do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

The Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.  The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the July 2008 and March 2012 VA examiners assigned scores of 60, indicating moderate symptoms.  In addition, the VA treatment notes document GAF scores of 40 on several occasions throughout the Veteran's appeal period.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the Veteran was assigned a GAF score of 40 in December 2006, January 2008, March 2009, December 2010, March 2012 and April 2013, such do not seem to coincide with the reports that the examiners provided along with the GAF scores as the Veteran's symptoms described were consistent with symptoms in the mild to moderate range and therefore indicative of a 50 percent rating.  While the Veteran has been assigned a wide range of GAF scores, the Board finds that the scores reflecting primarily mild to moderate symptoms are congruent with the evidence of record, as detailed previously, and the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.
 
Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  VA examinations conducted in July 2008 and January 2015 found the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  Even the private May 2017 examiner did not indicate that the Veteran suffered from gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  VA treatment records showed no perceptual disturbance such as delusions, mania or psychosis, and only one report of hallucinations. 

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployed, such is not due to his PTSD.  Additionally, the evidence reflects that he maintained relationships with his wife, adult children, grandchildren and friends, especially from church.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran reported "mild memory loss" throughout the appeal period, there was no finding that his remote memory was impaired, and only mild impairment of his recent and immediate memory.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra.

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 50 percent for the period of time on appeal.  There is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a). 

In this case, the Veteran is service-connected for PTSD, which is rated at 30 percent effective November 5, 2004 and 50 percent effective June 26, 2008.  He is not service-connected for any other disability.  Under VA regulations, his 30 percent and then 50 percent ratings do not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a). 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director, Compensation and Pension (C&P) Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a TDIU.  Van Hoose, supra.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment. 

In the present case, the Veteran reported during his VA examinations in July 2008, March 2012, and January 2015 that he retired from the U.S. Postal Service in 2002 due to age or work duration eligibility.  Furthermore, the Veteran indicated that he enjoyed retirement and would have retired sooner had he had the chance.  Moreover, the clinical evidence of record, specifically the Veterans VA treatment records, fails to indicate that the Veteran's PTSD renders him unemployable.  

As previously discussed, in a March 2017 statement, the Veteran indicated that in addition to retiring in 2002 due to eligibility, he also could no longer handle the anxiety associated with working with other people.  He also reported that he began working as a deacon in 2002 for his church and continued to work as such until February 2017, when he stopped as the pressures of working two days a week were too much.  He indicated that he had only been able to handle his position as a deacon as he knew the community. 

Furthermore, as discussed above, the May 2017 private examiner opined that the Veteran's service-connected PTSD rendered him unable to secure and follow substantially gainful employment.  The examiner indicated that the Veteran was unable to adapt or adjust to the demands of new or different surroundings which lead to his retirement from the Post Office and his leaving his position at his church.  

Based upon the above, the Board finds that the Veteran's PTSD, his only service-connected disability, does not preclude him from securing and following substantial gainful employment.  While the Veteran reported anxiety and difficulty with co-workers at his last job, VA examiners have consistently held that his PTSD symptoms do not render him unemployable and that he could function in a low stress job.  While the May 2017 private examiner indicated that the Veteran was unable to secure or follow a substantially gainful occupation, this opinion took into consideration not only the Veteran's service-connected PTSD, but his physical limitations as well.  Furthermore, such opinion is not in keeping with the remainder of the medical evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disability.  The Board notes that the Veteran's current 50 percent rating for PTSD, his sole service-connected disability, takes into account the limitations and difficulties he had while working.  Furthermore, a higher rating for such disability has been considered and denied.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected PTSD. 

Thus, as the Board finds the Veteran to be employable, there is no basis for referring the Veteran's TDIU claim for consideration by the Director, (C&P) Service, and the TDIU is denied

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.


ORDER

Entitlement to s rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.

____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


